 1

 2

 3                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 4                                  AT SEATTLE

 5
        DIRECT RADIOLOGY, LLC,
 6                          Plaintiff,
 7         v.
                                                     C17-67 TSZ
 8      RADIANT MEDICAL IMAGING,
        LLC; MARQUIS DIAGNOSTIC                      MINUTE ORDER
 9      IMAGING OF ARIZONA, LLC; and
        DVR ACQUISITION, LLC,
10
                            Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
           (1)    By Minute Order entered March 2, 2018, docket no. 37, the Court stayed
   this action pursuant to 11 U.S.C. § 362 and directed the parties to file a Joint Status
14
   Report by December 31, 2018, at the latest. No Joint Status Report was timely filed. By
   Minute Order entered January 9, 2019, docket no. 38, the Court extended the deadline for
15
   a Joint Status Report to July 1, 2019, at the latest. Again, no Joint Status Report was
   timely filed. Plaintiff is hereby DIRECTED to show cause by August 16, 2019, why this
16
   matter should not be dismissed without prejudice for failure to submit the requisite Joint
   Status Report.
17
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 29th day of July, 2019.

20
                                                    William M. McCool
21                                                  Clerk

22                                                  s/Karen Dews
                                                    Deputy Clerk
23

     MINUTE ORDER - 1
